DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-10 are allowable over prior art of record.

2.	The following is an examiner’s statement of reasons for allowance: 
None of prior art of record taken alone or in combination shows a DC/DC converter and a control method thereof comprising at least a first mode that conducts constant-current control between voltage levels to implement a transition period between a power level before transition and a power level after transition; a third mode that conducts constant-voltage control to implement a retention period for retaining voltages of the power level before transition and the power level after transition; and a second mode that conducts the constant-voltage control to implement a buffer period to shift from the transition period to the retention period, in which an output voltage to be fed back in the first mode and the second mode is an estimated output voltage based on a capacitance current, a first gain of the main circuit in the second mode is a value that makes a second capacitance current command value smaller than a first capacitance current command value, a second gain of the main circuit in the third mode is a value that cancels out a voltage detection value in the third mode, and thereby the control unit repeats the three modes in sequence to output the high-frequency outputs at the plurality of voltage levels as recited in claims of the present application.
Regarding the Extended (Supplementary) European Search Report dated 12/05/2021, issued in counterpart EP Application No. 18915719.1 and cited in the Information Disclosure Statement filed on 02/25/2022, there is no place in any documents cited therein teaches or suggests “an output voltage to be fed back in the first mode and the second mode is an estimated output voltage based on a capacitance current, a first gain of the main circuit in the second mode is a value that makes a second capacitance current command value smaller than a first capacitance current command value, a second gain of the main circuit in the third mode is a value that cancels out a voltage detection value in the third mode” as recited in independent claims 1 and 6 of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838